               Case 2:19-cr-00062-JAM Document 82 Filed 01/21/21 Page 1 of 3


1    LAW OFFICE OF TODD D. LERAS
     Todd D. Leras, CA SBN 145666
2
     455 Capitol Mall, Suite 802
3    Sacramento, California 95814
     (916) 504-3933
4    toddleras@gmail.com
     Attorney for Defendant
5
     ANDREA JORDAN
6

7

8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           Case No.: 2:19-cr-062 JAM
12
                    Plaintiff,
13
     vs.                                                 STIPULATION AND ORDER MODIFYING
14                                                       DEFENDANT’S SPECIAL CONDITIONS
     ANDREA JORDAN,                                      OF RELEASE
15

16                  Defendant.

17

18

19

20          Defendant Andrea Jordan is presently released on pre-trial conditions. She is charged by
21
     Indictment as a participant in three distinct but closely related conspiracies to distribute various
22
     controlled substances (fentanyl, oxycodone, hydrocodone, morphine, hydromorphone,
23
     methadone), and two counts of distribution of fentanyl. Her release conditions include that she
24

25   “submit to drug and/or alcohol testing as approved by the pretrial services officer … [and] pay

26   the costs of the testing services based upon [her] ability to pay, as determined by the pre-trial
27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
                 Case 2:19-cr-00062-JAM Document 82 Filed 01/21/21 Page 2 of 3


1    services officer” (Special Condition Number 9, ECF Entry 57). The parties to this action,
2
     Plaintiff United States of America by and through Assistant United States Attorney Paul
3
     Hemesath, and Defendant Andrea Jordan by and through her attorney Todd D. Leras, stipulate as
4
     follows:
5

6           1.    Ms. Jordan is supervised for compliance with her pre-trial release conditions by

7                 Program Development Specialist Taifa Gaskins. On January 8, 2021, Officer Gaskins
8
                  requested via email that the parties consider removal of the drug testing condition by
9
                  stipulation due to Ms. Jordan’s positive progress while on supervision.
10
            2. The government and defense counsel have no objection to removal of the
11

12                drug/alcohol testing condition.

13          The parties therefore request modification of Ms. Jordan’s Special Conditions of Release
14
     to remove Special Condition Number 9 relating to drug/alcohol testing. All other general and
15
     special conditions of release previously ordered shall remain in full force and effect.
16
            Assistant U.S. Attorney Paul Hemesath has reviewed this stipulation and proposed order
17

18   and authorized (via email) Todd Leras to sign it on his behalf.

19

20
     DATED: January 20, 2021
21                                                         By      /s/ Todd D. Leras for
                                                                   PAUL A. HEMESATH
22                                                                 Assistant United States Attorney
23
     DATED: January 20, 2021
24                                                         By      /s/ Todd D. Leras
                                                                   TODD D. LERAS
25                                                                 Attorney for Defendant
                                                                   ANDREA JORDAN
26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
               Case 2:19-cr-00062-JAM Document 82 Filed 01/21/21 Page 3 of 3


1                                                  ORDER
2
            BASED ON THE REPRESENTATIONS AND STIPULATION OF THE PARTIES, it is
3
     hereby ordered that Special Condition of Release Number 9, requiring Defendant Andrea Jordan
4
     to participate in drug/alcohol testing and pay for such testing based on financial ability to pay is
5

6    eliminated (ECF Docket Entry 57).

7           All other general and special conditions of release imposed by this Court as to Defendant
8
     Andrea Jordan shall remain in full force and effect.
9
            IT IS SO ORDERED.
10
     DATED: JANUARY 21, 2021
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     ORDER MODIFYING PRE-TRIAL
28   RELEASE CONDITIONS
